DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s remarks on p. 5 with respect to the priority determination have been fully considered and are persuasive.  The original claims of the parent application were inadvertently omitted when evaluating the parent disclosure for written description support.  Since claim 63 as originally presented in the instant application corresponds to claim 63 originally presented in parent App. No. 13/731,313, this constitutes original disclosure and the effective filing date of all claims is the effective filing date of the parent application. 
Applicant’s remarks on p. 6 with respect to claim construction for computer functions claimed as “operable to” and associated amendments have been fully considered.  The amendments to “configured to” language result in the computer-implemented limitations being construed as positively configured or programmed for performing the recited functions.
Applicant’s amendments to claims 65 and 82 are sufficient to link the displayed arrangement with a configured function of the underlying computer and receive full patentable weight.
Applicant’s comments on p. 6 and amendments with respect to the claim objection regarding “and/or” have been fully considered.  The objection is withdrawn in view of the amendments.
Applicant’s remarks on p. 6 and amendments with respect to the indefiniteness rejection of claim 84 have been fully considered.  The rejection is withdrawn in view of the amendments.  
Applicant’s remarks on p. 6 with respect to the rejection under 35 U.S.C. 101 regarding claims being drawn to abstract ideas without significantly more have been fully considered.  The recitations of independent claim 63 are now drawn to data acquisitions and standard computer hardware (i.e., the “visual display device electronically connected to the computer processor”) which, in the subject matter eligibility analysis, is considered extra-solution data gathering, as defined in MPEP § 2106.05(g).  Since there is no longer any limitation recited that under its broadest reasonable interpretation encompasses a judicial exception (e.g., a mental process), the rejection is withdrawn. 
Applicant’s remarks on p. 7 with respect to the prior art rejections in view of Huennekens et al. have been fully considered but they are moot in view of new grounds of rejection necessitated by amendment.  However, the teachings of Huennekens are still relied upon for various dependent claims. 
Applicant’s arguments against Huennekens are relevant to claim construction and are addressed accordingly.  Applicant submits that “the signal data” in the penultimate line of claim 63 derives antecedent basis from “signal data from an intravascular ultrasound probe” in the first clause.  While this is true, there is no direct link between the claimed “two-dimensional, real time images” and the signal data apart from the two-dimensional real-time images being “generated by the computer processor” while the computer processor “us[es]” the signal data simultaneously.  No specific modality is claimed for the two-dimensional real time images, contrary to what applicant’s remarks assert.  The claimed “signal data” is not limited to being the source of the two-dimensional real-time images.  If applicant intends that the two-dimensional real-time images are ultrasound images, this is neither apparent nor required by claim 63.  The limitations on the claimed “signal data” are merely (1) that it is intended to be received by the computer processor from an intravascular ultrasound probe (first clause of claim 63) and (2) that it is “us[ed]” simultaneously by the computer processor while the two-dimensional real-time images of no specified modality are generated by the computer processor (final clause of claim 63).

Claim Interpretation
The recitation “[...] in order to at least one of (i) position the at least one of a reference scale and a graphical image and (ii) adjust the at least one of a reference scale and a graphical image” in claim 84 is recited as an intended result rather than a positively configured function of the computer processor.  The phrasing following “in order to [...]” therefore represents an intended use of the system.  To receive full patentable weight, the functional language must be attributed as a configured function of the processor.

Claim Objections
Claim 64 is objected to because “the probe” should instead refer to “the intravascular ultrasound probe” for consistency.  Appropriate correction is required to consistently recall all claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 63, 64, 77, 78, 80, 83 are rejected under 35 U.S.C. 102(b) as being anticipated by Kitney et al. (US 5,257,629).
Regarding claims 63, 77 and 80, Kitney discloses a system for ultrasound guidance including a computer processor (“processor arrangement 203” in the paragraph beginning at line 32 of col. 7) and a display terminal 12 (Fig. 1; see also the abstract in which a “two-dimensional real-time image may be displayed simultaneously with a three-dimensional non[-]real-time image”).  The processor 203 receives signal data from an intravascular ultrasound probe and generating images using the signal data.  See the final full paragraph of col. 6, in which “[t]he two-dimensional real-time B-mode image must be captured, processed and displayed [...] to give the clinician a feedback picture of the vascular anatomy as the clinician manipulates the catheter within the organ, such as an artery.”  The catheter 1 of Fig. 1 includes a mounted ultrasound transducer assembly, as in item (b) at line 36 of col. 1, which constitutes the claimed intravascular ultrasound probe.  The processor 203 is configured to display on terminal 12 two-dimensional real-time images simultaneously with a “prior-acquired” three-dimensional image (i.e., “non[-]real-time image” as cited from the abstract).  The non-real-time images are produced “by means of ultrasonic signals transmitted from within the organ,” as in the paragraph beginning at line 11 of col. 1 in reference to US 5,081,993, which is identified as an object of the invention in the paragraph beginning at line 51 of col. 1.  The “prior-acquired” non-real-time image is also intravascular ultrasound as the US signals are “transmitted from within the organ” which is the artery, as in the cited passage.  
Regarding claim 64, the three-dimensional image is reconstructed from a plurality of previously-acquired two-dimensional cross-sectional images from the probe, as in the paragraph beginning at line 20 of col. 7, which Kitney characterizes as a “park-and-acquire” procedure.  The three-dimensional images are specifically identified as being “non[-]real-time,” as cited with respect to claim 63, and those skilled would ascertain that the two-dimensional images from which they are constructed are not acquired during the current imaging session.
Regarding claim 78, the DMA link 292 of Fig. 8 between the catheter and interface 201 represents wired data transmission.
Regarding claim 83, Kitney further specifies that the non-real-time (“prior-acquired”) signal data includes position tracking data correlated to image data, as shown in Fig. 7, in which 118 designated on the non-real-time image 117 indicates the position of the “actual real-time two-dimensional slice 121.”  See the paragraph beginning at line 42 of col. 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 65, 79, 82, 84, 89, 90 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitney et al. (US 5,257,629) in view of Huennekens et al. (US 2006/0241465).
Regarding claim 65, Kitney discloses all features of the invention as substantially claimed, as detailed above with respect to claim 63.  Kitney is not specific to the processor and display being configured to display a reference scale; however, in the same field of vascular imaging, Huennekens teaches display configurations that include a reference scale in the form of a fractional flow reserve computation as a function of displacement along a length of a blood vessel, as shown in Fig. 10, with exemplary lengths of 0, 5, and 10 mm.  See [0070].  It would have been obvious to those ordinarily skilled in the art at the time of invention to modify Kitney to incorporate a vessel length and/or FFR reference scale, as taught in Huennekens, in order to provide a quantitative measure of the impact of a vascular obstruction on flow at a precise location in conjunction with arterial diagnostic images.  This is consistent with the embodiment of Fig. 10 of Huennekens which optionally provides the FFR measurements in conjunction with IVUS cross-sectional images, as in cited [0070].
Regarding claim 79, Kitney discloses all features of the invention as substantially claimed, as detailed above with respect to claim 63, but is not specific to wireless data transmission; however, Huennekens discloses communications via “wireless media” in [0041] and establishes that it would have been obvious to those skilled at the time of invention to modify the system of Kitney to include wireless communications.  Those skilled are generally motivated to reduce the number of wired connections to increase portability.
Regarding claim 82, the modified system of Kitney includes all features of the invention as substantially claimed, as detailed above with respect to claim 65, including the cited reference scale from Huennekens at [0070] and shown in Fig. 10.  The reference scale defines exemplary distances of 0, 5, and 10 mm along the length of the vessel representation.  Since the exemplary distances are defined with respect to the vessel targeted, the distances are interpreted to correlate to the target of the three-dimensional image.  As modified, the vascular target for which FFR measurements are obtained along its length is the same structure targeted for all imaging modes (i.e., real-time and previously acquired images).
Regarding claim 84, Kitney further includes a comparison between the prior-acquired signal data and the two-dimensional real time images, as shown in Fig. 7, in which the position of the two-dimensional real-time slice is indicated at 118 on the non-real-time image 117.  See description in the paragraph beginning at line 42 in col. 6.  Kitney is not specific to positioning a reference scale; however, Huennekens teaches display configurations that include a reference scale as shown in Fig. 10, defining exemplary distances of 0, 5, and 10 mm along the length of the vessel representation.  See [0070].  In view of the collective evidence, it would have been obvious to those skilled to provide indicia on the display which designate distances along the length of the vessel in addition to the visual representation of the cross-sectional location of the two-dimensional image along its length in order to supplement the qualitative localization with quantitative data.  This is consistent with Kitney’s disclosure that “it is essential that the precise location of the catheter [from which the real-time two-dimensional images are acquired] is known” in col. 6, lines 48-51.
Regarding claims 89 and 90, Kitney further includes the intravascular ultrasound probe (i.e., catheter with distally-mounted transducers, as cited with respect to claim 63).  Kitney is not specific to a delivery catheter or a percutaneously-deliverable vascular device received in the delivery catheter.  However, Huennekens teaches an IVUS probe in combination with a delivery catheter shown in at least Fig. 3 and described as being associated with the IVUS transducer in at least [0036].  Huennekens further contemplates use of the system in performing treatments, which would necessitate a generic percutaneously-deliverable vascular device as recited in claim 89, with exemplary therapeutic tools including a balloon or stent in [0013], as relevant to claim 90.  It would have been obvious to those skilled to supplement the arterial imaging catheter and display arrangement of Kitney to include a percutaneously-deliverable treatment device and catheter for deploying the treatment device in order to position a balloon or stent for “for restoring proper blood flow” to atherosclerotic vessels, as in [0013] of Huennekens.  This is consistent with the aims of Kitney for using the diagnostic acquisition and display arrangement to guide treatment, as in the statement of the invention at col. 1, lines 6-10.  See also disclosure of the “organ (e.g., the artery) being examined and/or operated on” as in the paragraph beginning at line 53 of col. 4 of Kitney.

Claim 81 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kitney et al. in view of Maschke (US 2006/0287595).
Kitney discloses all features of the invention as substantially claimed, as detailed with respect to claims 63 and 77 above, but is not specific to the intravascular ultrasound catheter being an IVUS-enabled dilator.  However, Maschke teaches a vascular dilator in the form of balloon 6 which is equipped with an ultrasound image sensor 8 (Fig. 1).  See [0057] and [0060].  It would have been obvious to those skilled at the time of invention to modify the diagnostic/treatment probe of Kitney to be embodied as a dilator, in order to perform a therapeutic task, such as placement of a stent, at the time of diagnostic imaging, i.e., “in the same work operation” for “optimum economic efficiency,” as taught by Maschke in [0072].  See also [0074] which sets forth that this provides the benefit of foregoing “additional reinsertion of a catheter.”  Performing a therapeutic procedure during the diagnostic procedure, as in Maschke, is consistent with the aims of Kitney in which the display arrangement is used for both diagnostics and during interventional procedures, as with the disclosure of the “organ (e.g., the artery) being examined and/or operated on” as in the paragraph beginning at line 53 of col. 4.

Claims 85, 86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitney et al. in view of Hall et al. (US 2016/0331469).
Regarding claim 85, Kitney discloses all features of the invention as substantially claimed, as detailed above with respect to claim 63, but is not specific to the external imaging system being an external ultrasound probe or providing multiple external ultrasound imaging probes.  However, Hall teaches systems inclusive of ultrasound transducers embodied both intravascularly and as a plurality of external probes 322, from which acquired images are registered, as in [0017] and [0040], and shown in Fig. 6.  Hall further emphasizes that there is desire within the field to “build IVUS technology” adapted to particular purposes.  In view of the collective teachings, it would have been obvious to those ordinarily skilled to supplement the IVUS system of Kitney to include multiple external surface ultrasound probes in order to render a virtual image by transformation of a vantage point of an imaging volume, as taught by Hall in [0052]-[0053].
With respect to claim 86, Kitney implies registration between two-dimensional real-time slices and the three-dimensional non-real-time display, as shown in Fig. 7, in which 118 designated on the non-real-time image 117 indicates the position of the “actual real-time two-dimensional slice 121.”  See the paragraph beginning at line 42 of col. 6.  Hall similarly contemplates registration among imaging modalities, as in [0054].  In view of the collective evidence as presented in the combination, those skilled would contemplate registering the external series of images, irrespective of modality, with an IVUS image or series of images.  This represents application of known registration image processing techniques for the same purpose to achieve the same result (i.e., to align extracorporeal and intracorporeal images) and grants a reasonable expectation of success regardless of the practitioner’s preferred acquisition modality(ies).

Claims 87, 88 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitney et al. in view of Hall et al., as applied to claim 85, and further in view of Azhari et al. (US 2008/0177180).
Regarding claim 87, the modified system of Kitney includes all features of the system as substantially claimed, as detailed above with respect to claim 85, but is not specific to the external imaging transducer/probe being “tuned to receive” an ultrasound signal from the IVUS probe.  However, Azhari specifically teaches transmitting ultrasonic radiation by an intracorporeal ultrasound device to be received by an extracorporeal ultrasound device, as in [0049], which impliedly conveys that the external probe is tuned to receive a signal from the internal probe, as claimed.  It would have been obvious to those skilled to tune the external probe to receive signals in order to perform through-transmission time-of-flight imaging, for example, as opposed to or as a supplement to echo tomography. 
Regarding claim 88, the system of Kitney, as modified in the presentation with respect to claim 85, includes multiple external ultrasound probes, as cited from Fig. 6 of Hall.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793